Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “46” has been used to designate both an edge in at least figure 6A and in paragraph 36 and an opening at least in figures 13 and 16 and in paragraphs 53 and 54.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Character “46” has been used to designate both an edge in at least figure 6A and in paragraph 36 and an opening at least in figures 13 and 16 and in paragraphs 53 and 54.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Although the specification discloses placing juice within the pitcher for dispensing, there is no antecedent in the specification for a juice jug placed underneath the downspouts as called for in claim 3.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 3, 5 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Regarding claim 3, there is no antecedent basis for “the juice jug”.
Claims 11-19 depend from indefinite claim 10.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for engaging the top portion” in claim 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strickland et al. 7,269,969. Strickland discloses: A multiple-compartment pitcher (as shown in figure 1) comprising:
a pitcher body for containing and dispensing two or more different liquids (40), the pitcher body having a top opening (as shown in figure 1);
a handle (68) formed on one side of the pitcher body;
the pitcher body comprising one or more internal walls (52) to form at least a first compartment (the interior of 52) and a second compartment (defined by inner wall 44) within the pitcher body and wherein the pitcher body optionally comprises a third compartment formed by said internal wall or walls (Strickland optionally does not include a third compartment);
the pitcher body comprising a base (as is the bottom surface resting on the ground in figures 2, 3 and 5) and an external side wall (at 40) surrounding the internal wall or walls (44, 52) and the base (the 
each opening for receiving a downspout projecting outwardly from the external wall for dispensing liquid from a respective compartment (56 and 58); and
a lid (62) for placement over the top opening of the pitcher, the lid having openings (86 and 88), each opening being in fluid communication with a respective one of the compartments to allow for flow of air therefrom, independently from other compartments, when a respective one of the downspouts is actuated in an open position when the pitcher is in use (as disclosed on column 1, lines 42-47, if the interior is not vented during dispensing there will be a vacuum lock, wherein, in addition to draining, lid spout 80 and 82 along with openings 86 and 88 are used to allow venting during use and dispensing as described in the operation of the pitcher on column 4, line 35, to column 6, line 45).
Regarding claims 2 and 3, Strickland discloses downwardly oriented manually actuated spigots 56, 58 as shown in the figures. 
Regarding claim 4, Strickland discloses lid ribs in which are located openings 86 and 88 with the ribs extending between the openings, and at 76, which ribs engage the pitcher internal walls as shown in figure 5.
Regarding claims 5 and 6, Strickland discloses lid grasping depressions as shown along the axis 5-5 in figure 3 and also seen on the lid in figure 2. 
Regarding claims 7 and 8, Strickland discloses the transverse cross section of the bottom portion adjacent the spouts 56, 58 to increase as claimed as seen in figures 3 and 5; and two compartments defined by 44 and 52.
Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyatt 5,328,050. Hyatt discloses: A multiple-compartment pitcher (as shown in figure 1) comprising:

a handle (39) formed on one side of the pitcher body (at either hinge);
the pitcher body comprising one or more internal walls (14, 20) to form at least a first compartment (the interior of 14) and a second compartment (18) within the pitcher body and wherein the pitcher body optionally comprises a third compartment formed by said internal wall or walls (Hyatt optionally does not include a third compartment);
the pitcher body comprising a base (58) and an external side wall (38) surrounding the internal wall or walls (14, 20) and the base (58), the external side wall comprising openings formed in the bottom portion thereof, each opening fluidly communicating with a respective one of said compartments (as are the bottom openings shown in figure 2 into which spouts 16 are inserted);
each opening for receiving a downspout projecting outwardly from the external wall for dispensing liquid from a respective compartment (16); and
a lid (24) for placement over the top opening of the pitcher, the lid having openings (32 and 34), each opening being in fluid communication with a respective one of the compartments to allow for flow of air therefrom, independently from other compartments, when a respective one of the downspouts is actuated in an open position when the pitcher is in use (as disclosed on column 5, lines 56-66).
Regarding claims 2 and 3, Hyatt discloses downwardly oriented manually actuated spigots 16 as shown in the figures. 
Regarding claim 4, Hyatt discloses lid ribs as shown in figure 3 on each side of seal 52. 
Regarding claim 5, Hyatt discloses a lid grasping depression as shown in figure 3 opposite 46 and under the ledge for 48 in which surface is located 52. 
Regarding claims 8 and 9, Hyatt two compartments defined by 14 and 20 and a third as claimed for insulation 36 or 41 or for heater 56.
Claims 10 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gustafson 2008/0110899. Gustafson discloses: A multiple-compartment pitcher (as shown in the embodiment of figures 16-18) comprising:
a pitcher body (252) for containing and dispensing two or more different liquids (within 22 and 24), the pitcher body having a top opening (20);
a handle (254) formed on the pitcher body;
the pitcher body comprising one or more internal walls (16) to form at least a first compartment (22) and a second compartment (24) within the pitcher body and wherein the pitcher body optionally comprises a third compartment formed by said walls (as disclosed in paragraph 45);
a lid for placement over the top opening of the pitcher (54, 55, 118), the lid having means for engaging the top portion or portions of the one or more internal walls to provide a sealing fit therewith (as seen in figures 17 and 18, 54 and 55 engage and seal with the neck of the pitcher 252);
first and second spouts (266, 268) respectively formed in the first and second compartments, and optionally a third spout is formed in a respective third compartment (as disclosed in paragraph 45), wherein, when the pitcher is in use, liquid is capable of flowing out of the pitcher from one of the compartments via a respective spout when in an open position;
wherein the first and second spouts and optional third spout are each at a position in the pitcher body of at least about 110 degrees as measured from the handle (as shown in figure 16); and
a top cover (52) for placement over the lid (52 seals with the lid at joint 50), the top cover having an opening formed therein for alignment with one of the spouts when in the open position and wherein the top cover provides a barrier over the spout when in a closed position (openings 126 which are opened and closed with barriers 64, 66 which are attached to and part of the top cover 52 and seal with the lid 54, 55, 118 at 54 with portions 56 and 58 on barriers 64, 66).

Regarding claims 18 and 19, Gustafson discloses the spouts to be located opposite the handle as seen in figure 16 and the lid to include ribs which engage the neck area of the pitcher at 54 which engages 36 and the mating threads.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson 2008/0110899 in view of Hyatt 5,328,050. Gustafson discloses: A multiple-compartment pitcher (as shown in the embodiment of figures 16-18) including a pitcher body (252) for containing and dispensing two or more different liquids (within 22 and 24), substantially as claimed but does not disclose that the compartments are each sized to accommodate at least 1,400 mL of liquid. However, Hyatt teaches another multiple compartment pitcher having the compartments hold from one half a gallon to 3 and one half gallons, or 1890 ml. to 13,000 ml. as taught on column 6, lines 60-65, for the purpose of providing a convenient size for easy transportation while dispensing a sufficient amount of liquid. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the pitcher of Gustafson with compartment volumes in excess of 1400ml. as, for example, taught by Hyatt, in order to provide a convenient size for easy transportation while dispensing a sufficient amount of liquid.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafson 2008/0110899 in view of Gustafson 5,265,767. Gustafson’899 discloses: A multiple-compartment pitcher (as shown in the embodiment of figures 16-18) including a pitcher body (252) for containing and dispensing two or more different liquids (within 22 and 24), substantially as claimed but does not disclose a dishwasher safe material. However, Gustafson’767 teaches another multiple compartment pitcher having the pitcher made from dishwasher safe material as taught on as taught on column 1, lines 49-53, for the purpose of enabling the pitcher to be washed in a dishwasher. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to make the pitcher of Gustafson’899 from dishwasher safe material as, for example, taught by Gustafson’767, in order to enable the pitcher to be washed in a dishwasher.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson 2008/0110899 in view of Hickey et al. 4,608,837. Gustafson’899 discloses: A multiple-compartment pitcher (as shown in the embodiment of figures 16-18) including a pitcher body (252) for containing and dispensing two or more different liquids (within 22 and 24), substantially as claimed but does not disclose a central ice compartment with a thermal conducting wall. However, Hickey teaches another multiple compartment pitcher 3 having a central ice compartment 12 which is designed to transfer heat from the other liquid compartments as taught on as taught on column 2, lines 54-60, for the purpose of cooling the dispensed liquids. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to make the pitcher of Gustafson’899 with a central ice compartment as, for example, taught by Hickey, in order to cool the dispensed liquids.
Allowable Subject Matter
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Millman teaches a pitcher with a flange having an opening on a cover with a mating opening on the pitcher, however does not teach the intermediary lid. Mussio teaches a pitcher with a lid 1200 and opening and closing covers 1300-1500. Juarez teaches another pitcher with three compartments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754